    Case 1:19-cv-07036-FB-LB Document 14 Filed 03/04/20 Page 1 of 2 PageID #: 43




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK
                                     BROOKLYN DIVISION



RUSHDY HAUTER,

                   Plaintiff,

          -against-                                               No. 1:19-cv-07036-FB-LB

HSBC BANK USA, NATIONAL
ASSOCIATION,

                   Defendant.




                                    RULE 26(f) MEETING REPORT


CASE NAME: Rushdy Hauter v. HSBC Bank USA, National Association

DOCKET NO.: 1:19-cv-07036-FB-LB

Have the parties met and conferred? ___Yes_____Date? _March 2, 2020.

Date the Rule 26(a)(1) initial disclosures were exchanged? _March 5, 2020.

                                          Proposed Discovery Plan

      1. Deadline for parties to provide properly executed authorizations/releases: N/A

      2. Deadline to join new parties or amend the pleadings: April 13, 2020

      3. Should any changes be made in the limitations on discovery imposed under the Federal
         Rules of Civil Procedure or by local rule? 1 Yes __ No X

      4. Deadline to file any protective order: May 13, 2020


1
    If yes, the parties should be prepared to address the proposed changes at the initial conference.
    Case 1:19-cv-07036-FB-LB Document 14 Filed 03/04/20 Page 2 of 2 PageID #: 44




      5. The parties shall complete all fact discovery by: December 15, 2020

      6. The parties shall complete expert discovery, if necessary, by: February 17, 2021

      7. The parties shall file any pre-motion conference request by: 1 March 2, 2021

      8. Should the Court hold an early settlement conference in this action?3 Yes __ No X

      9. Have the parties agreed to a plan regarding electronic discovery? 2 Yes X No __

          The parties do not anticipate a dispute over preservation, scope, and production of
          ESI. Although all or most discovery will be electronic, the discovery will be
          produced as standard .pdf files for documentary production and .wav and .mp3 for
          audio recordings.

      10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636? 3
          (Answer no if any party declines to consent without indicating which party has declined)
                 Yes __ No X


    By: /s/ Shireen Hormozdi                        By:      s/ Arjun P. Rao
            Shireen Hormozdi                              Arjun P. Rao
            HORMOZDI LAW FIRM, LLC                        Daniel N. Bertaccini
            1770 Indian Trail Lilburn Road                STROOCK & STROOCK & LAVAN
            Suite 175                                     LLP 180 Maiden Lane
            Norcross, GA 30093                            New York, NY 10038-4982
            Tel: 678-395-7795                                       -and-
            Fax: 866-929-2434                             2029 Century Park East, 18th Floor
            shireen@agrusslawfirm.com                     Los Angeles, California 90067-3086
            shireen@norcrosslawfirm.com                   Telephone: (310) 556-5822
            Attorney for Plaintiff                        Email: lacalendar@stroock.com




1
  The parties are reminded to comply with the individual rules of the presiding district court judge.
3
  Prior to the initial conference, counsel shall discuss with their clients and their adversaries whether an
early settlement conference, or other form of alternative dispute resolution, is appropriate in this case and
be prepared to explain their reasons to the Court.
4
  If yes, the parties shall file a letter detailing the parties’ proposed plan regarding electronic discovery.
5
  The fillable consent form AO 85 is available at
https://www.nyed.uscourts.gov/forms/allforms/general_forms and must be signed by all parties and filed
electronically.
                                                      2
